Citation Nr: 1644294	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  08-23 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back injury, to include left side hurting and a left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1948 to September 1949 and from August 1950 to August 1951.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2008, the Veteran testified at a Decision Review Officer hearing.  In July 2010, he testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.

In September 2010, the Board reopened and remanded the claim for additional development.  The Board again remanded the claim for additional development in February 2014, September 2014, February 2015, and June 2016.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the June 2016 remand, the RO was ordered to schedule the Veteran for an appropriate VA examination to address his residuals of a back injury and left lower extremity injury.  If the Veteran was physically unable to appear for his VA examination, arrangements should have be made to have him examined by an appropriate medical provider at the assisted living or nursing home facility where he resided.
In a July 2016 Report of General Information, the Veteran's spouse notified the VA that he had a severe stroke and could not travel much.  She also noted that he was now living in an assisted living facility.  Subsequently, the Veteran was scheduled for a VA examination in August 2016 but did not show up.

In an October 2016 Informal Hearing Presentation, the Veteran's representative reported that after the Veteran failed to appear for his scheduled examination, the RO failed to notify of him.  Additionally, the Veteran noted that he had told the RO that it was not feasible for him to travel such a long distance for his examination due to his back condition and wanted his examination to be rescheduled.  The Board notes that the claims file does not contain the Veteran's notification.  

Regardless, affording the Veteran the benefit of the doubt, and in light of his age, his back pain, and the fact that he had a severe stroke and now lives in an assisted living facility, the Board finds that the RO should schedule the Veteran for another opportunity to be examined at a location that is more convenient for him.  38 C.F.R. § 20.704(c), (d) (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his residuals of a back injury, to include left side hurting and a left foot injury.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to address his residuals of a back injury, to include left side hurting and a left foot injury.  If the Veteran is physically unable to appear for a VA examination, arrangements should be made to have him examined by an appropriate medical provider at the assisted living or nursing home facility where he resides.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  

a. For the Veteran's claimed residuals of a back condition, to include left side hurting and a left foot injury, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability was caused or etiologically related to active duty.

b. The examiner is requested to address the possibility of any current back condition and direct particular attention to the August 2006 letter written by the Veteran's private physician who wrote that the Veteran's back difficulties most probably were derived from his injury while in service and that this caused him considerable anxiety and stress.  The examiner is also requested to address findings of congenital shortening and muscle atrophy of the left lower extremity during the December 1973 VA examination report, and the findings and opinions of the June 2012 VA examiner.  

The examiner is asked to reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran, his legal guardian, and his representative.  After the Veteran, his legal guardian, and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. Mackenzie
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




